                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      No. 5:17-CR-295-FL-2
                                       No. 5:20-CV-429-FL

 CALVIN JAMAL SPEARMAN,                             )
                                                    )
                        Petitioner,                 )
                                                    )
                       v.                           )
                                                    )                 ORDER
 UNITED STATES OF AMERICA                           )
                                                    )
                        Respondent.                 )


       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Robert T. Numbers, II, recommending that petitioner’s motion to vacate

under 28 U.S.C. § 2255 (DE 118) be denied, and the government’s motion to dismiss (DE 134) be

granted. No objections to the M&R have been filed, and the time within which to make any

objection has expired. This matter is ripe for ruling.

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, petitioner’s motion is DENIED, the government’s motion to dismiss is

GRANTED, and this matter is DISMISSED for the reasons stated in the M&R. A certificate of

appealability is DENIED, where the applicable standard has not been met. See 28 U.S.C. § 2253(c).

The clerk of court is directed to close the case.

       SO ORDERED, this the 27th day of July, 2021.




                                               LOUISE W. FLANAGAN
                                               United States District Judge

          Case 5:17-cr-00295-FL Document 155 Filed 07/27/21 Page 1 of 1
